Citation Nr: 0006170	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a thoracolumbar 
disorder, to include back strain.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1984 to March 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied claims of 
entitlement to service connection for a right hip disorder, a 
left ankle disorder, and for a thoracolumbar disorder.

The Board notes that, in a rating decision issued in November 
1999, the RO denied a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
evidence of record does not include any evidence that the 
veteran has disagreed with or submitted a substantive appeal 
as to this rating determination.  As the veteran's 
representative indicated in a statement submitted in January 
2000, the issue of entitlement to service connection for PTSD 
is not before the Board for appellate review at this time.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
currently suffers from a medically diagnosed right hip 
disorder, nor is there medical evidence or opinion that 
undiagnosed right hip complaints are etiologically related to 
a disease or injury incurred in service.

2.  The veteran has not presented competent medical evidence 
that he currently has a medical diagnosis of any left ankle 
disorder, nor is there medical evidence or opinion that 
undiagnosed left ankle complaints are etiologically related 
to a disease or injury incurred in service.

3.  The veteran has not presented competent evidence that he 
currently suffers from a back disorder which is etiologically 
related to a disease or injury incurred or aggravated in 
service.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right hip disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left ankle disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a thoracolumbar 
disorder, to include back strain.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right hip disorder, a 
left ankle disorder, and a back disorder in service, and that 
the disorders incurred in service have remained chronically 
disabling since and are currently disabling.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a).  In this regard, temporary or intermittent 
flare-ups of a pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

1.  Claim for Service Connection for a Right Hip Disorder

Service medical records reflect that, in December 1984, the 
veteran complained of right leg pain of five weeks duration.  
There was full range of motion.  There was pain with straight 
leg raising at 30 degrees, but no crepitus or other findings, 
and radiologic examination of the right hip and femur 
disclosed no abnormality.  A stress reaction was diagnosed.  
In January 1985, the veteran continued to complain of right 
hip pain.  There was decreased in range of motion and 
tenderness over the hip and inguinal region.  The radiologic 
examination stated that there were "no changes to suggest 
stress fracture" in the right hip.  A bone scan was 
recommended to rule out stress fracture of the right hip, but 
it is not clear whether this examination was conducted.  The 
evidence does reflect that the veteran was afforded a 
convalescent leave during this time, but does not show what 
disorder the leave was granted for.  A psychiatric evaluation 
report dated in March 1985 noted an Axis III diagnosis of 
status-post stress fracture, femoral neck, without indicating 
why that Axis III diagnosis was assigned.  No separation 
examination is associated with the service medical records.

Post-service medical evidence dated from 1986 through 1991 
discloses no complaint, diagnosis, or treatment of a right 
hip disorder.  

On VA examination conducted in August 1994, the veteran 
reported that he had hurt his right hip in service.  A 
diagnosis of status post right hip fracture was assigned.  
Radiologic examination of the right hip was interpreted as 
normal, and the report indicated that there was "[n]o 
evidence for previous fracture."

On VA examination conducted in July 1999, the veteran 
complained of right hip pain, worse from September to April, 
aggravated by moisture or by going up and down steps.  
Radiologic examination of the right hip disclosed no 
abnormality.  Range of motion of the right hip was to 95 
degrees of flexion, 30 degrees of abduction, and 20 degrees 
of adduction.  The examiner concluded that the available 
evidence "does not establish a diagnosis of a specific 
pathophysiologic or anatomic disease" involving the right 
hip.  

Thorough review of the medical evidence reveals no evidence 
that the veteran has ever been medically diagnosed with a 
right hip disorder.  Even assuming that a right hip injury 
was diagnosed in service, there is no medical evidence that 
the veteran has current residuals of any disorder incurred in 
service.  In the absence of a current right hip disorder, the 
veteran has failed to prove an essential element of a well-
grounded claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board concludes that the claim of entitlement to 
service connection for a right hip disorder is not well 
grounded and must be denied. 

Even assuming that the veteran had a right hip disorder in 
service, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his undiagnosed right hip complaints are related to his 
active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but, as the veteran is not a medical expert, he 
is not qualified to express an opinion regarding diagnosis or 
etiology of any current complaint.  Espiritu, 2 Vet. App. at 
494-5.  Thus, the Board finds that the veteran's contention 
that his current right hip pain is due to a right hip 
disorder incurred in service cannot be accepted as competent 
evidence to establish an etiologic link between right hip 
pain and a complaint in service.  Thus, the veteran has 
failed to meet the third element of the evidentiary 
requirements for establishing a well-grounded claim.  The 
claim is not well grounded, and must be denied.  

2.  Claim for Service Connection for a Left Ankle Disorder

The veteran's service medical records are devoid of any 
complaint of left ankle pain or injury.  No separation 
examination is associated with the service medical records.  

Private clinical records dated from 1986 to 1991 include no 
complaint of, diagnosis of, or medical treatment of, a left 
ankle disorder.

On VA examination conducted in August 1994, the veteran 
complained of left ankle pain.  The diagnosis was left ankle 
pain when walking on the lateral and medial edges of the left 
foot.  Radiologic examination of the left ankle disclosed no 
abnormality.  

On VA examination conducted in July 1999, the veteran 
complained of left ankle pain, worse in the period from 
September to April each year.  He reported that this ankle 
pain made it difficult to drive with a manual clutch.  July 
1999 radiologic examination of the left ankle disclosed no 
abnormality.  The examiner concluded that the available 
evidence "does not establish a diagnosis of a specific 
pathophysiologic or anatomic disease" involving the left 
ankle. 
 
A review of this evidence thus reveals that there is no 
evidence that the veteran has ever been medically diagnosed 
with a left ankle disorder.  In the absence of a current 
disorder, the veteran has failed to prove this essential 
element of a well-grounded claim.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board must conclude that the claim 
of entitlement to service connection for a left ankle 
disorder is not well grounded and must be denied. 

Moreover, there is no evidence, other than the veteran's own 
contentions, which would tend to establish that his current 
undiagnosed left ankle complaints could be related to his 
active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of any current disorders.  Espiritu, 2 Vet. 
App. at 494-5.  The veteran's contention that his current 
left ankle complaints are due to an injury or disorder 
incurred in service cannot be accepted as competent evidence 
to establish such an etiologic link.  Thus, the veteran has 
failed to meet the third element of the evidentiary 
requirements for establishing a well-grounded claim.  The 
claim is not well grounded.  

3.  Claim for Service Connection for Thoracolumbar Disorder,
to include Back Strain

In mid-November 1984, the veteran sought treatment for 
complaints of right leg pain for the past three days.  The 
right foot was sensitive with palpation; and there was a lack 
of response and some numbness of the right leg.  Radiologic 
examination conducted to rule out a stress fracture, location 
unspecified, was conducted.  The following day, the veteran 
sought treatment for complaints of back pain.  There was 
paravertebral tenderness.  Radiologic examination of the 
lumbar spine was initially read as reflecting a possible or 
questionable compression [fracture] of the anterior aspect of 
L1, but the official report disclosed that the radiologic 
examination was negative for any abnormality.  Lumbar strain 
was diagnosed.  The veteran's service medical records are 
thereafter devoid of any complaint, diagnosis, or treatment 
of a back disorder.  No separation examination is associated 
with the service medical records.  

In an original application submitted in August 1985, the 
veteran sought service connection for ankle and hip 
disorders, but did not indicate that he had a back disorder.  

An April 1990 private examination disclosed that the veteran 
had mechanical low back strain of two years' duration 
following a motor vehicle accident in April 1988.

A July 1990 private examination report stated that the 
veteran sustained a back injury in an April 1988 motor 
vehicle accident.  The examiner noted that the veteran's 
tolerance to withstand back injury was reduced by pre-
existing "multiple end-plate irregularities consistent with 
Scheuermann's disease."  For purposes of information only, 
and without reliance thereon, the Board notes that 
Scheuermann's disease is defined as osteochondrosis of 
vertebral epiphyses in adolescents.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 492 (27th ed. 1988).

November 1990 private clinical records reflect that the 
veteran reported back pain beginning with a motor vehicle 
accident in April 1988.  The examiner concluded that the 
veteran likely had some facet problems at the lumbosacral 
level and noted that the veteran had "a lot of Scheuermann's 
disease" consistent with a juvenile degenerative disc 
problem.

The report of a private MRI examination of the lumbar spine 
conducted in March 1991 reveals that the veteran had multiple 
Schmorl's nodes at T12-L1, L1-L2, and L2-L3, producing 
irregularity of the epiphyseal plates consistent with old 
epiphysitis.  There was also a small, contained herniated 
nucleus pulposus (HNP) at L5-S1.

Private clinical records dated in March 1991 disclose that 
the veteran reported involvement in a motor vehicle accident 
in April 1988.  Since that time, he had been experiencing 
lumbar back pain, interscapular pain, and neck pain.  The 
assessment was chronic sprain/strain, lumbar spine.  Other 
private March 1991 clinical records reflect that the veteran 
had also been the victim of a personal assault, apparently 
after service, which resulted in back and neck injury.  

On VA examination conducted in August 1994, the veteran 
reported that, although he did not complain of back pain in 
service, he actually did have pain at that time, and the pain 
had been continually worsening since that time.  Radiologic 
examination disclosed Schmorl's nodes at multiple levels, 
particularly in the upper lumbar spine, and associated with 
the Schmorl's nodes, a slight anterior compression of the 
vertebral body of T12 and L1.  Diagnosis of Schmorl's nodes 
and compression of T12 and L1 vertebral bodies was assigned.  

The Board notes that the veteran was treated only one time in 
service for back complaints, in November 1984.  The veteran 
was not again treated for back pain in service.  The veteran 
has not indicated that he was treated for any back complaint 
post-service prior to a motor vehicle accident in 1988.  
Thus, there is evidence only of an acute and temporary back 
disorder in service, and there is no evidence of any chronic 
back disorder within any applicable presumptive period 
proximate to service.  

There is medical evidence that the veteran has a current back 
disability.  The veteran thus meets at least one of the three 
evidentiary requirements for establishing a well-grounded 
claim for a back disorder.  However, there is no medical 
evidence or opinion linking any currently diagnosed back 
disorder to the veteran's service.  

In particular, the Board notes that numerous items of 
evidence, including both as reported to health professionals 
and to others, establish that the veteran was involved in a 
motor vehicle accident after service, in 1988, and sustained 
a back injury at that time.  This evidence contradicts the 
veteran's assertion that he incurred his current back 
disorder in service, and does not assist the veteran in 
establishing a well-grounded claim.  

The Board also notes the opinion of record establishing that 
the veteran has residuals of juvenile epiphysitis.  This 
evidence, although it suggests that the veteran may have had 
such epiphysitis prior to his service, does not suggest that 
the epiphysitis was aggravated in service.  In particular, 
the veteran has indicated that he had no post-service medical 
treatment for back pain until after he sustained a back 
injury in 1988.  The evidence of record appears to reflect 
that the residuals of juvenile epiphysitis made the veteran 
more vulnerable to the injury he incurred in 1988, but there 
is no medical evidence or opinion of record which appears to 
indicate that the veteran's epiphysitis was aggravated in 
service.  

There is no evidence other than the veteran's own 
contentions, which would tend to establish that a current 
back disorder could be related to his active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding medical causation of any current 
disorders.  Espiritu, 2 Vet. App. at 494-5.  Thus, the Board 
finds that the veteran's contention that he has a current 
disability due to a back injury or disorder incurred or 
aggravated in service, cannot be accepted as competent 
evidence to establish an etiologic link between a complaint 
of back pain in service and a current back disorder.  Thus, 
the veteran has failed to meet the third element of the 
evidentiary requirements for establishing a well-grounded 
claim, and the claim must be denied as not well grounded.  

4.  Conclusion

As the duty to assist is not triggered here by the submission 
of well-grounded claims, the Board finds that VA has no 
obligation to further develop the veteran's claims.  See 
Epps, supra.  

The RO notified the veteran of the evidence required to 
establish a well-grounded claim for service connection for a 
disorder by its rating decision issued in August 1994, by a 
statement of the case issued in October 1994, and again by 
the supplemental statement of the case in September 1999.  
The RO informed the veteran that he had not submitted a well-
grounded claim for service connection for any of the 
disorders.  

The Board observes that the RO has requested and appears to 
have received the treatment records from the other private 
and VA sources mentioned by the veteran. The Board notes that 
it has not been made aware of any outstanding evidence which 
could serve to well ground the veteran's claims for service 
connection for any of the claimed disorders.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The claims must be denied as not well grounded.  



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a right hip disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a left ankle disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a thoracolumbar disorder, to include 
back strain is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

